Citation Nr: 1132948	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as noncompensably disabling from August 11, 2005 to January 19, 2006, as 10 percent disabling from January 20, 2006 to December 22, 2009, and as 30 percent disabling from December 23, 2009.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities.  

3.  Entitlement to an effective date earlier than August 11, 2005 for the grant of service connection for PTSD.

  
REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law



WITNESS AT HEARNG ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in April 2011.  A transcript of his hearing has been associated with the claims file.

During the April 2011 hearing, the Veteran's attorney argued that the issue of entitlement to a TDIU is implicit in the instant appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, the Board has included the issue of entitlement to a TDIU above.


FINDINGS OF FACT

1.  For the entire appellate period, PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, memory impairment, mood disturbance, difficulty concentrating, anxiety, avoidance, depression, and paranoia.  

2.  The Veteran is rendered unemployable due to his service-connected PTSD.

3.  In an October 1997 rating decision, the RO denied service connection for PTSD; the Veteran did not timely appeal.

4.  The Veteran thereafter submitted a petition to reopen his claim of entitlement to service connection for PTSD on April 30, 2004; prior to that date, there was no unadjudicated claim, informal claim or intent to file a claim of entitlement to service connection for PTSD.

5.  In a December 2008 decision the Board reopened the Veteran's claim for PTSD and remanded the appeal for additional development; the RO granted service connection in a March 2009 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).

3.  The October 1997 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

4.  The criteria for an effective date of April 30, 3004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A January 2004 letter advised the Veteran of the evidence necessary to support a claim for service connection.  He was asked to submit or identify evidence specific to his claim for PTSD.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

The Veteran was advised of the status of his claim in November 2004.

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified private records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned, and his credible testimony has been considered in the adjudication of his appeal.  The Veteran has been afforded VA examinations.  The Board finds that the examinations in the aggregate were adequate in that they were performed by neutral, skilled providers who reviewed Veteran's history, conducted an in-depth interview and examination, and offered sufficient rationale for their conclusions.  In sum, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of his disability.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A private record dated in May 2004 notes that the Veteran was a new patient.  He reported a history of depression and anxiety.   

On VA examination in October 2004, the Veteran's history was reviewed.  He reported that he had been treated for alcoholism.  He indicated that his recent symptoms included feeling depressed.  He also reported that he had experienced trouble sleeping for years.  He noted that he woke in a sweat and that he had dreams that woke him.  He indicated that he drank to help himself sleep.  With respect to employment, he reported that he had worked from 1964 until 1995 for Delco Remy, a division of General Motors.  He indicated that his employment involved general work, and that he retired from that job.  He related that he owned two dump trucks and that he continued to perform periodic work with them.  The examiner noted that the Veteran was unable to remember specific details about his stressor events.  With respect to post-service history, the Veteran noted that he had one DWI charge and three or four public intoxication charges.  Regarding social relationships, the Veteran stated that there were no people that he interacted with socially.  He reported that he spent most of his time around the home.  On mental status examination, the Veteran was oriented.  He his speech was coherent, but the examiner noted that it was extremely difficult to get information from him.  He was concrete in his approach to questions at times, giving general answers or going in a loosely related direction that did not help the course of the evaluation.  He was not a particularly good historian.  His mood was dysphoric and his affect was somewhat labile.  He reported passing suicidal thoughts but no specific intent.  He denied homicidal ideation.  Recent and remote memory seemed impaired.  He also had difficulty with concentration.  The Veteran denied hallucinations, and a delusional framework was not present.  There was no inappropriate behavior.  There did not appear to be any ritualistic or obsessive behavior.  He reported that he was a "worrier" and that he always expected the worst.  He indicated that he was depressed most of the time.  He noted that his wife had told him that he moved and fought in his sleep.  The examiner provided a diagnosis of alcohol dependence.  He indicated that he did not assign a diagnosis of PTSD, noting that the Veteran had great difficulty in providing clarity about his experiences in service.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

On VA PTSD consultation in August 2005, the Veteran's history was reviewed.  The Veteran indicated that he did not like to talk about the war.  He stated that he avoided contact with other Veterans.  He related that his personality had charged markedly when he returned from Vietnam.  He indicated that he had been a workaholic over the years.  He endorsed insomnia.  He stated that he continued to feel depressed, despite use of medication.  He acknowledged that he was an alcoholic.  On mental status examination, the Veteran was alert, oriented, and cooperative.  Some of his responses were vague.  The provider opined that the Veteran had been repressing much adverse material from his experienced in Vietnam.  The Veteran's mood was serious and at times frustrated.  Anger was evident, and at one time he cried.  His affect was restricted and congruent.  He denied suicidality, and there was no current suicidal ideation.  No psychosis was evident.  The diagnoses were depression not otherwise specified (NOS), and anxiety NOS.  The provider indicated that despite the VA examiner's diagnosis, he felt that the Veteran was evidencing, and had evidenced over the years, subclinical symptoms of PTSD.  He noted that it was not clear whether the use of alcohol over the years had been strictly or in large measure in the interest of self-medication, muting the fuller manifestations of PTSD.  The provider assigned a GAF score of 55 to 60.  He noted that the diagnosis of PTSD could not be made at that time with any certainty due to active alcohol dependence.

A November 2005 VA treatment record includes a recitation of the history as discussed in August 2005.  The provider indicated diagnoses of PTSD, depression NOS, and alcohol dependence.  The same provider saw the Veteran in February 2006 and assigned a GAF score of 50.

An additional VA examination was carried out in January 2009.  The Veteran's history was reviewed.  He reported panic like feelings and depression.  He stated that he worried about his relatives.  He indicated that he had memories about Vietnam almost every day.  Following examination, the diagnoses included PTSD.  The examiner assigned a GAF score of 63.  

A June 2009 statement by the Veteran's wife describes the problems that the Veteran has experienced over the years.  She noted that he had always been a hard worker but that he had difficulty showing love.  She indicated that they had no contact with friends or neighbors.  She stated that the Veteran did not trust cellular or cordless phones out of fear that someone might hear his conversations.  

The Veteran was examined by a private psychologist in December 2009.  The provider elicited a complete history.  Behaviorally, she noted that the Veteran was alert and oriented.  He was anxious initially but became more comfortable as rapport was established, although he was noted to remain mildly anxious throughout the evaluation.  Conversational speech was soft-spoken, mumbled, and tangential.  Speech content was largely hesitant and at times paranoid.  No hallucinations or delusions were noted.  The Veteran required much prompting to complete questionnaires due to a high level of defensiveness and paranoia.  Mild difficulty with comprehension was noted.  The Veteran was tearful when discussing specific Vietnam experiences.  He was quick to anger.  Following examination, the diagnoses were PTSD, major depressive disorder and alcohol dependence.  The examiner summarized by stating that the Veteran had a long history of poor coping following stressors experienced during his time in Vietnam.  She noted that the pattern of findings was consistent with longstanding psychological maladjustment that had become more prominent in recent years likely due to the loss of previous coping mechanisms such as work.  She indicated that prominent symptoms included chronic nervousness, paranoia, depression, significant anxiety, intrusive thoughts, and survival guilt.  She also pointed out hyperarousal, startle response and general nervousness in public settings.  Paranoia was noted to be evident, as were avoidance, difficulty concentrating, and confusion.  She concluded that, given the Veteran's history, age, and personality characteristics, he did not appear to be a good candidate for therapy.  She concluded that he Veteran would be unable to attain or sustain successful employment.  She noted that while the Veteran had a long tenure at his previous employment, that time was marked by periods of heightened anger and tirades that at times put him in jeopardy of losing his job.  She also noted that in recent years the Veteran's psychological symptoms had become more prominent with reduction previous coping techniques such as overworking, physical violence, and heavy alcohol use.  She noted that the Veteran had difficulty during the examination with give and take conversation as well as with completing directives.  She concluded that the Veteran's level of paranoia, social withdrawal, mistrust of others, heightened anxiety around others, and overall irritability would preclude him from working successfully with others.

In February 2010 the Veteran reported that he had stopped working in his hauling business because his PTSD caused problems with his customers and that he only worked when he felt like it.  

On VA examination in March 2010, the Veteran reported that he worried about everything and that the worry kept him up at night and war worse since he had more time on his hands.  He stated that he was depressed and felt sad most of the time.  He denied suicidal ideation.  He noted that he felt better when there was more to do around the house.  He referred to himself as a hermit and noted that his life was largely sedentary.  On mental status examination the Veteran's speech was slow.  Psychomotor activity was unremarkable.  The Veteran was cooperative, friendly, and relaxed.  His affect was normal.  His mood was dysphoric and the Veteran stated that he was anxious about the examination.  The Veteran was easily distracted.  He was oriented.  The examiner noted that the Veteran's thought process contained circumstantiality, but thought content was unremarkable.  There were no delusions.  Judgment and insight were intact.  Sleep impairment was endorsed, and the Veteran noted that he had trouble sleeping and that he took medication.  He endorsed night sweats and that he did not feel rested in the morning.  He endorsed panic attacks, noting that his heart would beat very fast; he noted that these episodes lasted a few minutes and occurred more than one time per month.  He denied suicidal and homicidal thoughts.  He denied episodes of violence.  His memory was normal for remote and recent recollection, and moderately impaired for immediate recollection.  The examiner noted recurrent and intrusive distressing recollections, avoidance, difficulty with sleep, concentration problems, markedly diminished interest in significant activities, feelings of detachment or estrangement, restricted range of affect, hyper vigilance, and exaggerated startle response.  The diagnosis was PTSD.  The examiner assigned a GAF score of 55.  She indicated that the Veteran's past problems working with people, his lack of trust, and tendency to shy away from social contact would make it difficult to him to maintain good work relationships and he might again have conflict with bosses.  She concluded that in the current economy, the problems getting along with others would likely not be tolerated and would likely result in job loss.  

At his April 2011 hearing, the Veteran testified that he changed after Vietnam and no longer trusted people.  He stated that he tried to stay isolated.  He noted that he had worked third shift because there were fewer people.  He indicated that he had problems with authority.  He stated that he ran his own business but that he never made any significant income.  He related that he was always on guard.  He indicated that he had had thoughts of harming himself but that he would not.  His attorney pointed out that he read at a sixth grade level.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation of 70 percent is warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported sleep disturbance, anxiety, panic attacks, depression, and violence, and avoidance.  He has reported a long history of anger and irritability which has interfered with work.  Objectively, there is evidence of memory impairment and confusion.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experiences deficiencies in most areas due to those symptoms.

The Board has also determined that an evaluation in excess of 70 percent is not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has effects on his functioning, the lay and medical evidence of record does not demonstrate total occupational and social impairment.  The evidence does not demonstrate suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD is appropriate.

	TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

In this case, the Board finds that the criteria for a TDIU have been met.  As discussed above, a 70 percent evaluation for the Veteran's PTSD is warranted.  Accordingly, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Moreover, the evidence supports the grant of a TDIU.  In that regard, the Board observes that the private psychologist who evaluated the Veteran in December 2009 concluded that the Veteran did not appear to be a good candidate for therapy.  She indicated that the Veteran's level of paranoia, social withdrawal, mistrust of others, heightened anxiety, and overall irritability would preclude him from working successfully with others.  On VA examination in March 2010, the examiner concluded that the Veteran's past problems working with people, his lack of trust, and his tendency to shy away from people would make it difficult for him to maintain good work relationships and that his problems getting along with others would likely not be tolerated.  The Veteran himself has reported that his PTSD caused problems with customers in his business, that he worked only when he felt like it, and that he never made any significant income from the business.  Moreover, the evidence reflects his report that he did not graduate from high school and instead took a job at a factory.  He relates that he reads at a sixth grade level.  In sum, the record demonstrates that the Veteran's PTSD renders him unemployable.  Accordingly, a TDIU is granted.  

	Effective Date

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  The Veteran has not alleged CUE in any previous decision.

As noted, the RO denied service connection for PTSD in October 1997.  The Veteran did not appeal that decision.  Rather, he submitted new claim in April 2004.  This was correctly construed as a petition to reopen his claim for PTSD.  In December 2008 the Board reopened and remanded the claim.  While the appeal was in remand status, service connection for PTSD was granted.  The RO assigned an effective date of January 20, 2006, explaining that the first known clinical diagnosis of PTSD was on that date.  In a May 2010 rating decision, the  RO changed the effective date to August 1, 2005, noting that VA treatment records reflected a finding of sub-clinical PTSD on that date.  

Upon review of the record, the Board finds that an effective date of April 30, 2004 is warranted in this case.  The RO determined that as the first evidence of a diagnosis of PSTD dated to August 1, 2005, and that an effective date for the grant of service connection was not warranted prior to that date.  However, the Board notes that the Veteran's symptoms have remained essentially the same over the course of the appellate period, and that his discomfort at divulging information to the earlier VA examiner should not be utilized as the basis for the assignment of an effective date that post dates receipt of his petition to reopen the claim of entitlement to service connection for PTSD.  Notably, a VA provider concluded in August 2005 that the Veteran had experienced symptoms of PTSD over the years and noted that it was not clear whether the use of alcohol had been in the interest of self medication, muting the fuller manifestations of PTSD.  The record in the aggregate demonstrates that PTSD existed at the time of the Veteran's 2004 petition to reopen.  

Accordingly, the Board finds that the effective date of the grant of service connection or PTSD should be April 30, 2004, the date of receipt of the Veteran's petition to reopen his claim.

In reaching this decision, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

Unlike Percy, however, this is not a situation in which the Veteran submitted an untimely appeal with respect to the October 1997 rating decision.  In fact, the Veteran never filed any document suggesting his intent to perfect an appeal from that rating decision, nor was he ever led by VA to believe that an appeal from that decision had been perfected.  In fact, when he filed his claim in April 2004, he gave no indication that he believed a previous appeal to have been pending.  As such, while the Board acknowledges that the Court in Percy allowed VA to waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and in finding that VA is not required to close an appeal for failure to file a timely substantive appeal, determined that the Veteran's appeal should not be dismissed due to the fact that it had been treated as on appeal for five years, the Board finds that the facts in this case are distinguished from the facts of Percy, in that this issue was never treated as on appeal to the Board from the October 1997 decision.  For this reason, the Board finds that the matter was not appealed at that time.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted for the appellate period, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date of April 30, 2004 for the grant of service connection for PTSD is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


